DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 7/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.10311250 and US Patent No. 10678944 has been reviewed and is approved. The terminal disclaimer has been recorded.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 

       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/28/2021.

The application has been amended as follows:
(Original)  A method for managing personal identifiable information within independent computer systems and digital networks, the method comprising:
processing raw data representing the personal identifiable information on a client device through one or more cryptographic primitives to generate cryptographic data representing the personal identifiable information;
partitioning the cryptographic data into one or more sub-parts; 
storing each partitioned sub-part in one or more storage nodes across a storage, wherein the raw data is never transferred or stored through any unsecured medium between the client and the storage; 
generating one or more ledger transactions for storage in a ledger database, the one or more ledger transactions being associated with said storing of each partitioned sub-part in the one or more storage nodes, and each ledger transaction comprising a record hash of core data and metadata, the core data and metadata being extracted from the cryptographic data; and
verifying the raw data by generating a pair of cryptographic keys comprising a public key and an associated private key and creating a digital signature of the cryptographic data.
(Original)  The method of claim 1, wherein said generating the ledger transaction comprises dividing the cryptographic data into core data and metadata, and generating a record hash from the core data and the metadata for storage in the distributed ledger.
(Original)  The method of claim 1, wherein said processing the received raw data comprises processing the raw data through a one-way hash function.
(Original)  The method of claim 1, further comprising receiving queried cryptographic data for searching for data matches; and searching the storage nodes for the queried cryptographic data.
(Original)  The method of claim 1, wherein said searching further comprises extracting a set of data identifiers from the queried cryptographic data, and determining whether an existing record is maintained in the storage for the raw data associated with the cryptographic data based on the extracted set of data identifiers.
(Original)  The method of claim 1, wherein said partitioning occurs on the client device.
(Original)  The method of claim 1, wherein said partitioning occurs on a remote data management server.
(Original)  The method of claim 1, wherein said storing comprises storing each partitioned sub-part in the one or more storage nodes across the storage that is disposed on a remote server.
(Original)  The method of claim 1, wherein said extracted set of data identifiers is associated with a predetermined level of significance.
(Currently Amended)  The method of claim 1 
(Currently Amended)  A personal identifiable information system for data management and authentication within independent computer systems and digital networks, the system comprising:
a client device comprising a memory and a processor for receiving raw data representing the personal identifiable information and comprising a cryptographic processor for processing the raw data through a cryptographic function to generate cryptographic data;
a storage system communicatively coupled with the client device and comprising one or more storage nodes on a remote server, the storage system being unique from the client device, the one or more storage nodes for receiving and storing sub-portions of the cryptographic data, and wherein the raw data is never stored on the storage system; and
a ledger database for storage of one or more ledger transactions associated with any event associated with the storage system, wherein the ledger database comprises at least one of a public blockchain and a private blockchain.
(Original)  The system of claim 11, wherein each ledger transaction comprises a record hash of core data and metadata, the core data and metadata being extracted from the cryptographic data.
(Original)  The system of claim 11, wherein said storage comprises at least one of a distributed database, a distributed hash table, a peer-to-peer hypermedia distributed storage, an operating memory, a centralized database, and a cloud-based storage.
(Original)  The system of claim 11, wherein a selected storage node maintains only a unique sub-portion of the complete set of cryptographic data.
(Original)  The system of claim 14, wherein a total number of sub-portions of the cryptographic data is less than a total number of storage nodes.
(Original)  The system of claim 11, wherein the cryptographic function comprises at least one of a secure hash algorithm-2 and a secure hash algorithm-3.
(Currently Amended)  The system of claim 12 
				      Allowable Subject Matter
Claims 1-17 are allowed.
Reason for allowance
The claims of the instant application are substantially similar to the claimed invention of parent application 16/388746, now patent no.10, 678944. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 02/10/2020 for parent application 16/388746 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493